Citation Nr: 0725465	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, claimed as coronary artery disease, status post 
myocardial infarction and stent placement, to include as 
secondary to a service-connected low back disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to a disability rating in excess of 40 
percent for spondylolysis at L1-5, with low back pain.  

4.  Entitlement to total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.D., his sister


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD 
and a cardiovascular disability.  He was also denied a 
disability rating in excess of 40 percent for his service-
connected low back disability, and a total disability rating 
based on individual unemployability.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.   In March 2006, he testified before the 
undersigned Veterans Law Judge, in Washington, D.C.  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

It is necessary, in this case, to clarify what issues are not 
before the Board at this time.  First, the veteran has 
submitted numerous statements wherein he raises concerns 
regarding his VA treatment and he disagrees with certain 
regulatory and statutory provisions.  Such issues are not 
within the Board's jurisdiction and will be addressed no 
further.  Suffice it to say that he has received numerous 
explanations from VA officials and others, yet he remains 
unsatisfied.  

At his March 2006 hearing, the veteran and his representative 
expressed a desire to "expand" the claim for service 
connection for PTSD to include service connection for any 
other acquired psychiatric disability.  Although a claim for 
PTSD and a claim for other psychiatric disability can, in 
certain circumstances, arise as part of the same appeal, that 
is dependent on the facts of the case.  The claims are not 
otherwise intertwined.  That is, resolution of one does not 
affect disposition of the other, and claims for PTSD are 
based on special legal and evidentiary requirements not 
applicable to other claims for service connection.  In this 
case, while considering the PTSD claim, the RO did not 
adjudicate whether service connection was warranted for any 
other diagnosed psychiatric disability.  As this issue has 
not been developed on appeal before the Board, it is not 
currently within the Board's jurisdiction.  Nevertheless, it 
is a pending informal claim, and the RO is requested to 
respond accordingly.  See 38 C.F.R. § 3.155 (2006).  

Since his hearing, the veteran has submitted numerous 
documents claiming entitlement to nonservice-connected 
pension benefits.  The RO/AMC should respond appropriately.

The veteran has also submitted numerous requests for service 
connection for herpes simplex virus.  This claim was denied 
in 1995, and his current statements, interpreted as a request 
to reopen this claim, are REFERRED for any appropriate 
action.

The issues of entitlement to an increased rating for a low 
back disability and a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
that a cardiovascular disability, claimed as coronary artery 
disease, status post myocardial infarction and stent 
placement, began during military service, or manifested to a 
compensable degree within a year thereafter.  

2.  Competent evidence has not been presented establishing 
that a cardiovascular disability, claimed as coronary artery 
disease, status post myocardial infarction and stent 
placement, is due to or the result of a service-connected 
disability.  

3.  Competent evidence of a current diagnosis of PTSD has not 
been presented.  


CONCLUSIONS OF LAW

1.  Service connection for a cardiovascular disability, 
claimed as coronary artery disease, status post myocardial 
infarction and stent placement, to include as secondary to a 
service-connected low back disability, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).  

2.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, 
letters dated in March and May 2004, as well as subsequent 
communications, fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  Finally the letter advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies

Although the 2004 letters did not expressly inform the 
veteran to submit any relevant evidence in his possession, 
the Board concludes he was not prejudiced by this error.  The 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Board concludes that a reasonable person could 
be expected to understand that any relevant evidence should 
be submitted during the development of the claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Accordingly, the Board concludes that the 
failure to provide VCAA compliant notice was harmless.  The 
Board may proceed with consideration of the claims on the 
merits.  See Sanders v. Nicholson, No. 06-7001, U.S. Fed. 
Cir. (May 15, 2007).  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  The RO also obtained his 
records from the Social Security Administration.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
several VA medical examinations, including opinions as to the 
etiology of his claimed cardiovascular disease.  The veteran 
complains that he was not provided a compensation and pension 
examination for his PTSD claim.  However, as discussed in 
more detail below, not only is there a lack of medical 
evidence suggesting he has the claimed PTSD, but there are 
numerous evaluations conducted during outpatient treatment 
definitely concluding he does not have PTSD.  Without any 
competent evidence the claimed PTSD exists, VA has no duty to 
provide him an examination.

The Board also notes the veteran has submitted additional 
pertinent evidence directly to the Board, without the benefit 
of RO review.  However, at the hearing in March 2006 and 
afterwards in numerous statements dated between April 2006 
and June 2007, his appointed representative waived agency of 
original jurisdiction consideration.  Therefore, remand of 
this appeal for review of the additional evidence is not 
necessary at this time.  See 38 C.F.R. § 20.1304 (2006).  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Finally, since the Board has concluded that the preponderance 
of the evidence is against the claims of service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board has reviewed all the evidence in the appellant's 
twelve-volume claims folder, which includes, but is not 
limited to:  prior rating decisions; the appellant's  
contentions; VA examination reports; VA records for 
outpatient treatment; private medical records; and treatise 
evidence.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
these claims. See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).
  
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Moreover, the veteran has submitted numerous journal articles 
in support of his various claims.  These will be not be 
discussed any further.  The articles are too general in 
nature to provide, alone, the necessary evidence to 
substantiate the veteran's claims for service connection.  
The Federal Circuit in Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000) in considering the use of treatise evidence wrote, 
"A veteran with a competent medical diagnosis of a current 
disorder may invoke an accepted medical treatise in order to 
establish the required nexus; in an appropriate case it 
should not be necessary to obtain the services of medical 
personnel to show how the treatise applies to his case." 
Hensley, 212 F.3d at 1265 (citing Wallin, supra). See 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000). The Board 
does not dispute the validity of the treatise evidence 
submitted by the veteran. However, the treatise evidence must 
discuss generic relationships with a degree of certainty such 
that under the facts of this particular case there is at 
least a plausible causality based on objective facts rather 
than on unsubstantiated lay medical opinion. See, e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998). See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)). These 
articles are very general in nature and do not include 
consideration of any facts specific to the veteran's 
circumstances and are therefore of little probative value.

I. Service connection - Cardiovascular disability

The veteran seeks service connection for a cardiovascular 
disability, claimed as coronary artery disease, status post 
myocardial infarction and stent placement.  The veteran has 
alleged this disability is the result of a disease or injury 
incurred during military service, and/or is due to or the 
result of his service-connected low back disability.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Service connection may also be 
awarded for certain disabilities, such as hypertension, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Finally, service connection may be awarded for any disability 
which is due to or the result of, or is otherwise aggravated 
by, a service-connected disability.  38 C.F.R. § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes the veteran was treated 
at a private hospital and later a VA medical center for a 
myocardial infarction in May 2000.  The veteran was afforded 
a cardiac catheterization, and had a stable post-operative 
recovery.  A history of hypertension was also noted.  As both 
VA and private medical evidence confirms a current diagnosis 
of a cardiovascular disability, a current disability is 
conceded by the Board.  Thus, the question before the Board 
is whether such a disability was incurred during military 
service, manifested to a compensable degree within a year 
thereafter, or is due to or resulted from a service-connected 
disability.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a cardiovascular disability, to 
include hypertension, during military service.  A March 1978 
post-service VA examination was afforded the veteran, at 
which time his blood pressure was 140/90.  A chest X-ray was 
negative for active cardiac or pulmonary disease.  Neither 
hypertension nor any other cardiovascular disability was 
diagnosed at that time.  Likewise, the veteran received 
extensive post-service medical treatment from both VA and 
private sources, and a cardiovascular disability was not 
diagnosed until the late 1990's, many years after service.  

A VA medical examination and opinion statement was afforded 
the veteran in March 2004.  The veteran was physically 
examined by the VA examiner, and his medical history within 
his claims file was also reviewed.  The examiner also 
discussed the veteran's case with cardiology specialists at a 
neighboring VA medical center.  After examining the veteran 
and reviewing the claims file, the examiner determined it was 
"less likely than not" the veteran's cardiovascular 
disability, including his myocardial infarction, was related 
to his low back disability.  The examiner noted the veteran's 
contentions that the steroidal injections he had received for 
his low back disability resulted in a cardiovascular 
disability.   However, the examiner could find no evidence of 
such a nexus in the present case.  The veteran was also noted 
to have several nonservice-connected risk factors, including 
obesity, hypertension, and hyperlipidemia.  

Despite the voluminous medical treatment records that the 
veteran has submitted, none of them suggest the veteran's 
coronary artery disease, myocardial infarction, or other 
cardiovascular disabilities began either during military 
service or within a year thereafter, or are otherwise related 
to a service-connected disability.  For this reason, service 
connection for a cardiovascular disability must be denied.  
The veteran has failed to submit competent evidence that his 
current cardiovascular disabilities are related to service, 
or a service-connected disability.  Additionally, when this 
issue was presented to a VA examiner in 2004, the examiner 
determined it was "less likely than not" the veteran's 
cardiovascular disabilities were related to his service-
connected low back disability.  In the absence of such 
evidence, service connection for a cardiovascular disability 
must be denied.  

The veteran has himself alleged his cardiovascular 
disabilities, including coronary artery disease and residuals 
of a myocardial infarction, either began during military 
service or as a result of his service-connected low back 
disability.  He feels his low back pain causes his heart to 
"work harder."  However, as a layperson, he is not capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a cardiovascular 
disability, claimed as coronary artery disease, status post 
myocardial infarction and stent placement, to include as 
secondary to a service-connected low back disability.  The 
veteran has not presented competent evidence indicating such 
a disability was incurred during military service or 
manifested to a compensable degree within a year thereafter, 
or arose due to or as the result of a service-connected 
disability.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - PTSD

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

Regarding his in-service stressors, the veteran has alleged 
several stressor events. See, e.g., statement with 2005 
substantive appeal. First, he alleges that a friend of his 
died during basic training while returning to the post from a 
bar.  The veteran does not allege he witnessed his friend 
die, or was there when the body was discovered.  Next, he 
alleged he narrowly avoided getting hit by a car while 
marching in a July 4th parade with his military unit.  He 
also states that he passed out from heat exhaustion after a 
long march during basic training.  Later, while aboard ship, 
another friend died after going "crazy" being locked in his 
compartment during a battle stations drill.  The veteran 
stated he saw the dead soldier's body bag the next day.  In 
another incident aboard the same ship, the veteran stated he 
witnessed a man swept overboard during a fierce storm at sea.  
He attempted to save the man before he was swept overboard, 
but lost his grip of the man's hand.  The man's body was 
never found.  Finally, he has alleged that the incident in 
service in which he injured his low back lifting a heavy 
object was a qualifying stressor.  

The veteran has been receiving VA psychiatric treatment on an 
intermittent basis for approximately the past 10 years.  The 
veteran underwent VA psychiatric evaluation in March 1998 
after having made violent threats to several VA staff 
members, raising safety concerns.  He was pleasant on 
examination, with a cooperative attitude.  A history of above 
average intelligent, handicapped by developmental dyslexia, 
was noted.  No diagnosis of a psychiatric disability was 
rendered at that time.  On VA outpatient psychiatric 
assessment in May 1998, the veteran was initially pleasant 
and cooperative, but displayed some paranoid ideation.  
Paranoid schizophrenia was suspected.  

In March 2004, an examiner noted the veteran's reports of 
recurrent nightmares about his low back injury during 
military service.  The examiner's impression was of "PTSD 
dreams".  However, several subsequent VA psychiatric medical 
records dated throughout 2005 indicate that he did not meet 
the diagnostic criteria for PTD because although he has 
dreams of traumatic events, he does not suffer from any 
aversion to the situations that led to them.

The veteran has been awarded Social Security Disability 
benefits.  Among other findings, a schizoid personality 
disorder, manifested by a "firmly entrenched fixed 
delusional system," was diagnosed.  A June 1995 private 
psychological assessment noted the veteran's mother stated he 
had a brain injury at birth, and as a result "has engaged in 
bizarre behavior all his life."  Psychiatric testing records 
from 1971, prior to service induction, were also obtained as 
part of the veteran's Social Security claim.  At that time, 
the veteran displayed "long standing, nonprogressive, mild 
cerebral dysfunction."  More recently, he has been diagnosed 
with depression and dyslexia.  

A VA psychiatric examination was afforded the veteran in 
April 2005.  The examiner reviewed the veteran's medical 
history as well as personally examining the veteran.  The 
examiner noted the veteran's history of psychiatric symptoms, 
including increased irritability, a depressed mood, 
occasional nightmares, and angry outbursts.  A history of 
violence toward others, characterized by frequent fights, was 
noted.  The veteran began receiving psychiatric treatment in 
approximately 1995, and continued to receive both counseling 
and medication.  Regarding his in-service experiences, the 
veteran stated that during service, he had no problem with 
the concept of killing people, should the situation arise.  
He also denied any discomfort seeing dead people, and would 
be able to go back into the service without a problem and 
serve on a ship, according to his statements to the examiner.  
After examining the veteran and reviewing his medical 
history, the examiner, a psychiatrist, diagnosed dysthymia, a 
probable impulse control disorder, and a personality 
disorder.  The examiner did not diagnose PTSD.  

VA outpatient record dated in April 2006 shows diagnoses of 
dysthymia, probable impulse control disorder, and personality 
disorder, not otherwise specified.  The psychiatric clinical 
nurse specialist discussed with the veteran that fact that he 
did not meet the full diagnostic criteria for PTSD.  

More recently, the veteran was afforded a VA psychiatric 
intake assessment over the course of multiple appointments 
from June to July 2006.  The veteran reported many of his 
claimed PTSD stressors, including the accident resulting in 
his service-connected low back disability.  However, after 
considering the veteran's assertions, and based on his 
examination and evaluation of the veteran, the VA examiner 
found the "full diagnostic criteria for PTSD" were not met.  
Although the examiner noted some symptoms of PTSD were 
present, the veteran's symptomatology was "complicated by 
possible secondary gain, characterological factors, and 
physical pain."  The final diagnostic impression was of a 
history of dysthymia, schizophrenia, probable impulse control 
disorder, and a personality disorder (Cluster B).  

The veteran also submitted VA psychology records dated in 
September 2006, where it was noted that he had contacted the 
VA psychologist about her conclusion that he did not meet the 
diagnostic criteria for PTSD.  It was noted that there was 
extensive documentation about the veteran's efforts to 
increase his disability compensation.  The psychologist did 
not indicate that any change was warranted in her prior 
conclusions or that any further evaluation of the veteran was 
warranted.  In fact, a prior note dated in August 2006 from 
the psychologist, in response to the veteran's request for 
reevaluation because he had additional stressors he wanted to 
discuss, indicated that his request for another appointment 
was not granted.

After considering the totality of the record, the Board finds 
the preponderance of the evidence is against the award of 
service connection for PTSD.  Competent evidence has not been 
presented establishing a current diagnosis of PTSD.  While 
the veteran has received extensive treatment, both private 
and VA, for a psychiatric disability for many years, his 
treatment records generally do not reflect a diagnosis of 
PTSD.  The only mention of PTSD dates to March 2004, when a 
VA examiner noted an impression of "PTSD dreams" based upon 
the veteran's reports of nightmares about his back injury.  
However, subsequent VA evaluations in April 2005 and June-
July 2006, determined a diagnosis of PTSD was not warranted.  
At least one of these assessments was based on a review of 
the veteran's medical history, as well as full examination of 
the veteran himself.  The Board also notes the veteran has 
been examined by various private examiners, such as when he 
filed for Social Security Disability benefits.  At that time, 
a schizoid personality disorder was diagnosed, and no 
diagnosis of PTSD was rendered.  

As the preponderance of the evidence clearly suggests a 
current diagnosis of PTSD is not warranted, service 
connection for PTSD must be denied.  Without competent 
diagnosis of PTSD, further discussion of the veteran's 
alleged stressors is not required.

The veteran himself has suggested a current diagnosis of PTSD 
is warranted, based on stressors experienced during military 
service.  However, as a layperson, he is not capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for PTSD, as competent 
evidence of a current diagnosis of PTSD has not been 
presented.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a cardiovascular 
disability, claimed as coronary artery disease, status post 
myocardial infarction and stent placement, to include as 
secondary to a service-connected low back disability, is 
denied.  

Entitlement to service connection for PTSD is denied.  




	(CONTINUED ON NEXT PAGE)


REMAND

The veteran seeks an increased rating for his spondylolysis 
at L1-5, with low back pain, currently rated as 40 percent 
disabling.  While the veteran was afforded a VA medical 
examination in March 2004, he stated at his March 2006 
hearing that his low back symptoms have worsened recently.  
Specifically, he has experienced an increase in his 
neurological impairment secondary to his low back disability.  
As it has now been more than three years since the veteran's 
last examination, and he has experienced an increase in 
symptomatology, a new VA medical examination is in order.  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

The veteran routinely receives treatment at the VA facility 
in Iowa City.  The RO last printed VA records in August 2005.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for VA 
medical records must be made during remand to ensure the 
evidence is complete.  

The Board notes the veteran has also initiated and perfected 
an appeal of his TDIU claim.  However, because this issue is 
inextricably intertwined with his claim for an increased 
rating for his low back disability, it will be deferred 
pending resolution of the increased rating claim.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's medical 
records from the VA Medical Center in 
Iowa City for treatment for his back 
condition from August 2005 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  The AMC should schedule the veteran 
for a VA orthopedic and neurological 
examination(s) to determine the severity 
of his service-connected spondylosis of 
the lumbosacral spine.  The claims file 
and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examination, and they should so indicate 
in their reports.  

The examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected disability.  

The examiner should provide ranges of 
motion for the thoracolumbar spine, 
reflecting forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  In testing range of 
motion of the veteran's thoracolumbar 
spine, the examiner should note if the 
veteran has any additional limitation of 
motion due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.  

3.  After the above development is 
completed, the veteran's claims for an 
increased rating for a lumbosacral spine 
disability and for a TDIU should be 
reviewed by the AMC in light of any 
additional evidence added to the claims 
folder.  If any of the issues on appeal 
remain denied, the appellant and his 
representative should be afforded a 
Supplemental Statements of the Case, as 
well as a reasonable opportunity to 
respond.  Thereafter, the claims folder 
should be returned to the Board for 
further review.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


